DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Priority
Receipt is acknowledged of certified copies of papers required by 37 C.F.R.        § 1.55.
Response to Election
Applicant’s election without traverse of Group I, claims 1-19, 24, and 25, in the reply dated April 22, 2022, is acknowledged.
Claims 20-23 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 5, 7, and 8 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN102516672 (“Sun”; see the 6-page English-language machine translation made of record by the examiner).
Considering Claim 1: Sun teaches an example composition containing 98.5 kg of a “random copolymerized polypropylene,” 0.5 kg of a TMB-5 benzamide beta nucleating agent, and 1 kg of other components.  (Sun, ¶ 33, Example 2).  Sun teaches that the random copolymerized polypropylene is a copolymer of propylene and ethylene.  (Id. ¶ 23).  The random copolymerized polypropylene and the amount of this component (i.e., 98.5%) in the example composition of Sun reads on component (a) of claim 1.  The TMB-5 benzamide beta nucleating agent in the example composition of Sun reads on component (b) of claim 1.
Considering Claim 3: The example composition of Sun contains 0.5 kg of the TMB-5 benzamide beta nucleating agent and 99.5 kg of other components.  (Sun, ¶ 33, Example 2).  Accordingly, it is calculated that the example composition of Sun contains 0.5% of the nucleating agent.  This value falls within the range of claim 3.
Considering Claim 5: Sun teaches that the molar content of ethylene is less than or equal to 10%.  (Sun, ¶ 23).  One of ordinary skill would recognize that the weight content of ethylene would be less than the molar content of ethylene because the molecular weight of ethylene is less than the molecular weight of propylene.  Thus, the weight content of ethylene in the copolymer of Sun falls substantially within the range of claim 5.
Considering Claim 7: Sun appears to be silent as to any melting profile of the example composition.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the reference.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the composition having the claimed components exhibits the melting profile recited by claim 7.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. two melting points within the ranges recited by claim 7, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 8: Sun teaches that the example composition contains 0.5 kg of a heat stabilizer and 0.5 kg of a lubricant.  (Sun, ¶ 33, Example 2).  These components read on the modifier of claim 8.
Claims 1-3, 5, 7, 16, and 24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by JPH08183873 (“Okimura”; see the 24-page English-language machine translation made of record by the examiner).
Considering Claim 1: Okimura teaches an example composition containing: (1) 100 parts of an ethylene/propylene random copolymer with an ethylene content of 3%; (2) 0.5 parts of a beta nucleating agent; and (3) 0.005 parts of talc.  (Okimura, ¶ 81).  The random copolymer of Okimura and the amount of random copolymer of Okimura in the example composition of Okimura (i.e., about 99.5%) read on component (a) of claim 1.  The beta nucleating agent in the example composition of Okimura reads on component (b) of claim 1.
Considering Claim 2: The talc of Okimura in the example composition of Okimura reads on the alpha nucleating agent of claim 2.  (Okimura, ¶ 81).  See evidentiary reference US 2018/0057651 at ¶ 36 for evidence that talc is an alpha nucleating agent.
Considering Claim 3: The example composition of Okimura contains about 0.5% of the beta nucleating agent.  (Okimura, ¶ 81).
Considering Claim 5: The random copolymer in the example composition of Okimura contains an ethylene content of 3%.  (Okimura, ¶ 81).
Considering Claim 7: Okimura teaches that the example composition has melting points of 137 and 148 °C.  (Okimura, ¶ 81).  These two values fall within the two ranges of claim 7.
Considering Claim 16: Okimura teaches that the composition is extruded and pelletized.  (Okimura, ¶ 81).
Considering Claim 24: Okimura teaches that the composition is extruded, pelletized, and foamed.  (Okimura, ¶ 81).  Okimura teaches that form formation was performed by pressurizing the composition and water at a temperature of 145 °C and pressure of 20 kg/cm2 (i.e., 284 psi) for 30 minutes before releasing the pressure.  (Id.)  Okimura teaches that particles produced by this process are molded under steam pressure.  (Id. ¶ 83).  Okimura is silent as to the properties of the foam recited by claim 24.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  The examiner notes that the pressure and time taught by Okimura (identified above) fall within the ranges recited by claim 20, which is referred to by claim 24.  According to the original disclosure, processing a composition having the structure of claim 1 by the method of claim 20 achieves a foamed produce having the properties of claim 24.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. the claimed foamed density, optimal expansion ratio, and stiffness, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over CN102516672 (“Sun”; see the 6-page English-language machine translation made of record by the examiner), as applied above to claim 1.
Considering Claim 9: The teachings of Sun are discussed above with respect to the anticipation rejection of claim 1.
Sun does not teach that the example polypropylene copolymer component of the example composition has a melt flow rate that falls within the melt flow rate range of claim 9.  However, Sun teaches generally that the melt flow rate of the polypropylene is 0.01 to 100 g/10 min.  (Sun, ¶ 17).  This range overlap with the range of claim 9.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Sun is analogous art because it is directed to the same field of endeavor as the claimed invention namely random polypropylene copolymer compositions.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Sun that overlaps with the claimed range, and the motivation to have done so would have been, as Sun suggests, that the overlapping portion is a suitable range for the melt flow rate of the polypropylene copolymer.	(Sun, ¶ 17).
Claims 4, 6, 8, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over JPH08183873 (“Okimura”; see the 24-page English-language machine translation made of record by the examiner), as applied above to claims 1, 2, and 16.
Considering Claim 4: The relevant teachings of Okimura are discussed above with respect to claims 1 and 2.
Okimura teaches generally that talc is used in amount of 0.002 to 0.05 parts.  (Okimura, ¶ 52).  It appears that this amount is with respect to 100 parts of the polypropylene component.  (See id. ¶ 54).  The amount of talc taught by Okimura (i.e., about 0.002 to 0.05%) substantially overlaps with the range of claim 4.  In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP § 2144.05(I).  Okimura is analogous art because it is directed to the same field of endeavor as the claimed invention, namely polypropylene compositions having nucleating agents.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the portion of the range taught by Okimura that overlaps with the claimed range, and the motivation to have done so would have been, as Okimura suggests, that the overlapping portion is a suitable range for the amount of talc.	
Considering Claim 6: The relevant teachings of Okimura are discussed above with respect to claim 1.
Okimura teaches that the propylene can be copolymerized with several α-olefins, including ethylene and 1-butene.  (Okimura, ¶¶ 47-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the ethylene monomer used in the random copolymer of the example of Okimura with 1-butene (i.e., butylene) in the same amount (i.e., about 3%), and the motivation to have done so would have been, as Okimura suggests, that either ethylene or 1-butene is a suitable and effective α-olefin to copolymerize with propylene.  (Id.).
Considering Claim 8: The relevant teachings of Okimura are discussed above with respect to claim 1.
	Okimura further teaches that it is suitable to use various additives such as a stabilizer, an antioxidant, and a lubricant.  (Okimura, ¶ 56).  These additives read on the modifier of claim 8.
Considering Claim 18: The relevant teachings of Okimura are discussed above with respect to claim 1 and 16.
Okimura teaches that the example composition is extruded and pelletized.  (Okimura, ¶ 81).  One of ordinary skill be motivated to adjust the pellet size to optimize further processing of the pellets.
Claims 1-9, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,270,911 (“Seta”) in view of M. Kersch et al., Influence of Different Beta-Nucleating Agents on the Morphology of Isotactic Polypropylene and Their Toughening Effectiveness, 98 Polymer 320-326 (2016) (“Kersch”).
Considering Claim 1: Seta teaches an example polymer composition containing 100 parts of a “propylene-based random copolymer,” 0.1 parts of the nucleating agent bis(2,4,8,10-tetra-t-butyl-6-hydroxy-12H-dibenzo[d,g][1,3,2]dioxophosphosin-6-oxide) ammonium hydroxide (i.e., “NA-21”), and 0.58 parts of other components.  (Seta, col 66, lines 40-55, Example II-1).  Seta teaches that the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (i.e., butylene).  (Id., col 66, lines 43-44; col 65, lines 15-29).  The propylene-based random copolymer and the amount of this component (i.e., about 99.3%) in the example composition of Seta reads on component (a) of claim 1.
The NA-21 nucleating agent of Seta appears to be an alpha nucleating agent rather than a beta nucleating agent.  (See evidentiary reference Dinar Balkaev et al., Novel Nucleating agents for Polypropylene and Modifier of tis Physical-Mechanical Properties, 26 Materials Today Communications 101783, 9 pages (2021), at page 2, first column, fourth full paragraph).  However, Kersch teaches that beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene.  (Kersch, 320, second column).  Kersch teaches numerous examples of beta nucleating agents.  (Kersch, 321, Section 2.1. Materials).  Seta and Kersch are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polypropylene compositions produced using nucleating agents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the nucleating agent in the example polymer composition of Seta with one of the beta nucleating agents taught by Kersch, and the motivation to have done so would have been, as Kersch suggests, that that beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene.  (Id., 320, second column).
Considering Claim 2: Seta teaches numerous alpha nucleating agents, including the NA-21 of the example composition described above (Seta, col 66, lines 40-55, Example II-1) as well as sorbitol-type nucleating agents (Id., col 30, lines 22-30).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see MPEP § 2144.06(I).  It would have obvious to one of ordinary skill in the art before the time of the invention to have used one of the alpha nucleating agent sof Seta together with one of the beta nucleating agents taught by Kersch, and the motivation to have done so would have been that both types of agents would have facilitated crystallization of the polypropylene copolymer of Seta.
Considering Claims 3 and 4: The example composition of Seta contains 0.1 parts of nucleating agent and 100.58 parts of other components.  (Seta, col 66, lines 40-55, Example II-1).  Thus, the example composition of Seta contains about 0.1% by weight of the nucleating agent.  This value falls within the range of claims 3 and 4.
Considering Claims 5 and 6: Seta teaches that the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (i.e., butylene).  (Seta, col 65, lines 15-29).  Based on these molar percent contents, one of ordinary skill would reasonably understand that the weight content of the ethylene and butylene of Seta would fall within the 0.01 to 10 weight percent ranges recited by claims 5 and 6.
Considering Claim 7: The references do not appear to teach that the composition has two melting temperature within the claimed ranges.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the composition having the claimed components exhibits the melting profile recited by claim 7.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. two melting points within the ranges recited by claim 7, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 8: Seta teaches that the example composition contains an antioxidant, neutralizing agent, and lubricant.  (Seta, col 66, lines 40-55, Example II-1).  These components read on the modifier of claim 8.
Considering Claim 9: Seta teaches that the random copolymer has a melt flow index between 2 and 20 g/10 min.  (Seta, col 10, lines 55-60).  This range substantially overlaps with the range of claim 9.
Considering Claims 16 and 18: Seta teaches that the example composition is extruded and pelletized.  (Seta, col 66, lines 54-56).  Seta describes the use of 1 mm pellets a part of the characterization of the copolymer.  (Seta, col 56, lines 56-58).  Further, one of ordinary skill would reasonably understand that the pellet size could be adjusted to optimize further processing of the pellets.
Claims 10-15, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 6,270,911 (“Seta”) in view of M. Kersch et al., Influence of Different Beta-Nucleating Agents on the Morphology of Isotactic Polypropylene and Their Toughening Effectiveness, 98 Polymer 320-326 (2016) (“Kersch”).
Considering Claim 10: Seta teaches an example polymer composition containing 100 parts of a “propylene-based random copolymer,” 0.1 parts of the nucleating agent bis(2,4,8,10-tetra-t-butyl-6-hydroxy-12H-dibenzo[d,g][1,3,2]dioxophosphosin-6-oxide) ammonium hydroxide (i.e., “NA-21”), and 0.58 parts of other components.  (Seta, col 66, lines 40-55, Example II-1).  Seta teaches that the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (i.e., butylene).  (Id., col 66, lines 43-44; col 65, lines 15-29).  The propylene-based random copolymer and the amount of this component (i.e., about 99.3%) in the example composition of Seta reads on component (a) of claim 10.
The NA-21 nucleating agent of Seta appears to be an alpha nucleating agent rather than a beta nucleating agent.  (See evidentiary reference Dinar Balkaev et al., Novel Nucleating agents for Polypropylene and Modifier of tis Physical-Mechanical Properties, 26 Materials Today Communications 101783, 9 pages (2021), at page 2, first column, fourth full paragraph).  However, Kersch teaches that beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene.  (Kersch, 320, second column).  Kersch teaches numerous examples of beta nucleating agents.  (Kersch, 321, Section 2.1. Materials).  Seta and Kersch are analogous art because they are directed to the same field of endeavor as the claimed invention, namely polypropylene compositions produced using nucleating agents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the nucleating agent in the example polymer composition of Seta with one of the beta nucleating agents taught by Kersch, and the motivation to have done so would have been, as Kersch suggests, that that beta polypropylene, produced with a beta nucleating agent, has greater toughness than alpha polypropylene.  (Id., 320, second column).
Considering Claim 11: The example composition of Seta contains 0.1 part of nucleating agent and 100.58 parts of other components.  (Seta, col 66, lines 40-55, Example II-1).  Thus, the example composition of Seta contains about 0.1% by weight of the nucleating agent.  This value falls within the range of claim 11.
Considering Claim 12: Seta teaches numerous alpha nucleating agents, including the NA-21 of the example composition described above (Seta, col 66, lines 40-55, Example II-1) as well as sorbitol-type nucleating agents (Id., col 30, lines 22-30).  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose . . . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted); see MPEP § 2144.06(I).  It would have obvious to one of ordinary skill in the art before the time of the invention to have used one of the alpha nucleating agents of Seta together with one of the beta nucleating agents taught by Kersch, and the motivation to have done so would have been that both types of agents would have facilitated crystallization of the polypropylene copolymer of Seta.
	The example composition of Seta contains 0.1 part of nucleating agent and 100.58 parts of other components.  (Seta, col 66, lines 40-55, Example II-1).  Thus, the example composition of Seta contains about 0.1% by weight of the nucleating agent.  This value falls within the range of claim 12.
Considering Claim 13: Seta teaches that the propylene-based random copolymer is a polypropylene containing 3.5 mol% ethylene and 3.5 mol% 1-butene (i.e., butylene).  (Seta, col 65, lines 15-29).  Based on these molar percent contents, one of ordinary skill would reasonably understand that the weight content of the ethylene and butylene of Seta would fall within the 0.01 to 10 weight percent ranges recited by claim 13.
Considering Claim 14: The references do not appear to teach that the composition has two melting temperature within the claimed ranges.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  However, the reference teaches a composition containing the claimed components in the claimed amounts prepared by a substantially similar process.  According to the original disclosure, the composition having the claimed components exhibits the melting profile recited by claim 14.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. two melting points within the ranges recited by claim 7, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claim 15: Seta teaches that the example composition contains an antioxidant, neutralizing agent, and lubricant.  (Seta, col 66, lines 40-55, Example II-1).  These components read on the modifier of claim 15.
Considering Claims 17 and 19: Seta teaches that the example composition is extruded and pelletized.  (Seta, col 66, lines 54-56).  Seta describes the use of 1 mm pellets a part of the characterization of the copolymer.  (Seta, col 56, lines 56-58).  Further, one of ordinary skill would reasonably understand that the pellet size could be adjusted to optimize further processing of the pellets.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. CN106280019 (“Guo”; see the 28-page English translation made of record by the examiner) teaches a material for preparing a polypropylene foam containing a first and a second random copolymerized polypropylene.  (Guo, ¶ 13).  One of these polymers is in a rubber dispersed phase and the other is in a continuous phase, and the ratio between the two is 11-80:100.  (Id. ¶ 55).  Guo teaches generally that the polymers of the two phases are selected from propylene-ethylene random copolymers, propylene-1-butene random copolymers, and ethylene-propylene-1-butene terpolymer.  (Id. ¶ 13).
Allowable Subject Matter
Claim 25 is objected to as being dependent upon rejected base claim 10 and an intervening withdrawn claim 21.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and the intervening withdrawn claim.
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of record is considered to be Okimura.  The teachings of Okimura are described above.  Claim 25 refers to the method of claim 21.  The method of claim 21 requires the composition of claim 10.  The composition of claim 10 requires a random terpolymer derived from propylene, ethylene, and butylene in an amount of 94 to 99.97%.  Okimura does not teach the terpolymer required by claim 25 (via intermediary claims 21 and 10).  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the random copolymer of Okimura with the random terpolymer required by claim 25 to produce a foam having the properties required by claim 25 with a reasonable expectation of success.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767